                IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION


MICHAEL DEAN CARROLL, # L1925                                PLAINTIFF

VERSUS                           CIVIL ACTION NO. 3:18cv518-TSL-RHW

SUPERINTENDENT RON KING and
CHIEF SEAN SMITH                                          DEFENDANTS


         MEMORANDUM OPINION AND ORDER OF PARTIAL DISMISSAL

     This matter is before the court sua sponte.    Pro se

plaintiff Michael Dean Carroll is incarcerated with the

Mississippi Department of Corrections (“MDOC”), and he

challenges the conditions of his confinement.   The court has

considered and liberally construed the pleadings.   As set forth

below, Defendant Ron King is dismissed.

                              BACKGROUND

     Carroll is housed at the Central Mississippi Correctional

Facility where Defendant Ron King is the Superintendent.

Defendant Sean Smith is employed as the Chief of MDOC’s Criminal

Investigations Division (“CID”).

     Carroll alleges that on April 11, 2018, he was sexually

assaulted by his cellmate.    Afterwards, Carroll claims he

reported it to “CID” and Warden Fillyat.   (Resp. Ex. at 2).

According to Carroll, the CID investigator and Warden both told

him he would be moved away from his attacker, but they put
Carroll back on the same zone with him.   Carroll wrote a

grievance the following June asking to be moved, and the

grievance was given to Chief Smith.

     Carroll filed this Complaint under 42 U.S.C. ' 1983,

bringing Eighth Amendment claims against King and Smith.

Carroll seeks damages and injunctive relief.

                            DISCUSSION

     The Prison Litigation Reform Act of 1996, applies to

prisoners proceeding in forma pauperis in this court.    The

statute provides in pertinent part, “the court shall dismiss the

case at any time if the court determines that . . . the action .

. . (i) is frivolous or malicious; (ii) fails to state a claim

on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.”    28 U.S.C. '

1915(e)(2)(B).   The statute “accords judges not only the

authority to dismiss a claim based on an indisputably meritless

legal theory, but also the unusual power to pierce the veil of

the complaint’s factual allegations and dismiss those claims

whose factual contentions are clearly baseless.”    Denton v.

Hernandez, 504 U.S. 25, 32 (1992).    “[I]n an action proceeding

under [28 U.S.C. ' 1915, a federal court] may consider, sua

sponte, affirmative defenses that are apparent from the record



                                 2
even where they have not been addressed or raised.”    Ali v.

Higgs, 892 F.2d 438, 440 (5th Cir. 1990).    “Significantly, the

court is authorized to test the proceeding for frivolousness or

maliciousness even before service of process or before the

filing of the answer.”    Id.   The court has permitted Carroll to

proceed in forma pauperis in this action.     His Complaint is

subject to sua sponte dismissal under ' 1915.

     Carroll sues King for an alleged failure to protect him

from an attack.   “A prison official’s ‘deliberate indifference’

to a substantial risk of harm to an inmate violates the Eighth

Amendment.”   Farmer v. Brennan, 511 U.S. 825, 828 (1994).   For a

failure to protect claim, “the inmate must show that he is

incarcerated under conditions posing a substantial risk of

serious harm.”    Id. at 834.   Deliberate indifference occurs when

the official subjectively “knows of and disregards an excessive

risk to inmate health or safety; the official must both be aware

of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw

the inference.”   Id. at 837.

     Carroll does not allege any facts against King, other than

the fact that he is the prison’s Superintendent.    Carroll does

not suggest that King was aware of either a substantial risk of



                                   3
violence against Carroll, or that his cellmate was a danger.

Therefore, Carroll fails to state a claim against King upon

which relief can be granted.

     IT IS THEREFORE ORDERED AND ADJUDGED that, for the reasons

stated above, the claim against Defendant Superintendent Ron

King should be, and is hereby, DISMISSED WITH PREJUDICE as

frivolous and for failure to state a claim.   The remainder of

this case shall proceed.

     SO ORDERED AND ADJUDGED, this the 30th day of October, 2018.

                           /s/Tom S. Lee
                           UNITED STATES DISTRICT JUDGE




                                  4
